We have carefully gone over the record again in this case upon request of counsel in their petition for rehearing. Our attention has been drawn to certain portions of the record which indicate that the jury improperly considered matters not in evidence. The proof in the record, however, clearly sustains the conviction. But these matters pointed out in petition for rehearing, to wit, that certain *Page 701 
jurors knew of trouble between the accused and his wife wherein he was alleged to have assaulted her in all reasonable probability influenced the jury in fixing the punishment, which was a fine of one hundred and fifty dollars and imprisonment for six months. In view of the disclosures in the record, we are impelled to the conclusion that substantial justice requires a modification of the judgment. Upon the payment of the fine and costs in cash, the jail sentence is modified and reduced to sixty days in the county jail. The judgment as so modified is affirmed. Mandate is ordered forthwith.